Citation Nr: 0803448	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  03-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for disability of the feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for bilateral frostbite injuries of the foot.  
The veteran's claim was subsequently transferred to the RO in 
Wichita, Kansas.

The veteran participated in a Decision Review Officer (DRO) 
hearing in July 2003 in Wichita, Kansas.  A transcript of 
that proceeding has been associated with the veteran's claims 
file.  During the DRO hearing, the DRO noted that the issue 
that was on appeal originally started out as foot deformities 
with pre-ulcerative and ulcerated conditions.  It was 
clarified that the veteran's contention was that he suffered 
cold injury residuals in service, which led to foot 
deformities with pre-ulcerative and ulcerated conditions.

In September 2004, the Board denied the veteran's claim.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2007, the Court 
affirmed in part and vacated in part, the September 2004 
Board decision.  Pursuant to that order, the veteran's claim 
is again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current bilateral foot disabilities are the 
result of a disease or injury in service.


CONCLUSION OF LAW

A bilateral foot disability was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the memorandum decision issued by the 
Court in July 2007, affirmed the September 2004 Board 
decision, to the extent that it found that VA had satisfied 
its duty to assist the veteran with respect to obtaining his 
medical records.  For the sake of clarity, the Board will 
again explain how VA's duties under the VCAA were satisfied.


With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the veteran's claim, 
letters dated in December 2001 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The 
aforementioned letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-21.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 17.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Id., at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The December 2001 letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA and provided examples of the types of evidence, both 
medical and lay, that could be submitted.  The Board 
concludes that a reasonable person could be expected to 
understand that any relevant evidence should be submitted 
during the development of the claim.  See Pelegrini II, at 
120-21.  Accordingly, the Board concludes that the failure to 
provide VCAA compliant notice was harmless error.  The Board 
may proceed with consideration of the claim on the merits.  
See Sanders, supra; see also Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The RO obtained private medical records 
from David G. Gardner, M.D., Brian McCroskey, M.D., Douglas 
DeTray, M.D., and Research Medical Center.  The veteran 
indicated that he was also treated by George Ravis, M.D. in 
the 1970s.  The RO twice requested medical records from Dr. 
Ravis but no response was received.  The veteran stated that 
he believed Dr. Ravis was incarcerated in California.  The 
Court has held that the VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Despite numerous 
attempts by the RO, additional evidence regarding the 
veteran's military record was not located.  The veteran was 
advised regarding this by letter dated in February 2002 and 
in the statement of the case and supplemental statement of 
the case send to him.

In Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the service 
medical records are presumed destroyed and includes an 
obligation to search alternative forms of medical records 
that support the veteran's case.  In accordance with Cuevas, 
upon determining that the veteran's service medical records 
had been destroyed in the 1973 fire of the National Personnel 
Records Center, the RO obtained copies of the relevant 
sick/morning reports, a copy of the Army Surgeon General's 
Office hospitalization roster and a report from the Army 
Surgeon General.  The reports from the Surgeon General of the 
Army indicated that the veteran was seen in May 1954 for 
pharyngitis and bronchitis.  This report was supplemented by 
the Surgeon General's Office hospital roster, which reported 
the same information as the Surgeon General's records.  There 
was no indication that the veteran was treated for frostbite.  
The relevant sick/morning reports also did not indicate any 
treatment for frostbite.  The RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the veteran through its 
actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

After his discharge from service, the veteran alleged that he 
was treated by the same physician from 1959 to 1974 for his 
foot problems.  The veteran could not recall the physician's 
name and additionally noted that he had passed away.  The 
veteran also claimed treatment by another physician from 1964 
to 1997 for his foot problems, but that this physician had 
also passed away.  The veteran could also not remember the 
name of the hospital where he was treated during service.  
The veteran must assist VA in procuring relevant medical 
records by reasonably identifying the place that they might 
be maintained.  See Loving v. Nicholson, 19 Vet. App. 96, 
102-03 (2005).  "The duty to assist is not always a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, as the veteran has not demonstrated 
that he at any time informed VA of the doctors' names or the 
name of the hospital where he was treated for his frostbite 
injuries, VA is not obligated to undertake a search for 
documents at some unspecified location.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claim

The veteran alleges that in 1956, he was on training 
maneuvers in Baumholder, Germany, during which he fell 
through ice on a pond and was completely submerged.  The 
following day he was taken to an unspecified hospital.  The 
veteran claims the examining physician diagnosed him with 
frostbite of both feet.  See DRO hearing testimony, July 10, 
2003.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As noted above, the veteran's service medical records were 
not available for review.  The medical evidence of record 
however, does establish that the veteran currently suffers 
from bilateral disabilities of the feet.  As such, element 
(1) of Hickson, supra, has been satisfied.  The Board will 
now turn its analysis to the question of medical nexus.

The veteran stated that he was treated consistently from the 
time he was discharged from service to the present for foot 
disabilities.  The veteran stated that the medical records of 
the two physicians who treated him during the 1950s through 
the 1980s were unavailable.  The veteran also indicated that 
in 1971, Clyde Alexander, M.D. diagnosed him as borderline 
diabetic.  He began medication for this condition in 1973.  
See DRO hearing transcript, July 10, 2003.  These records 
were not available for review.  The veteran also indicated 
that his first foot surgery took place in 1971, performed by 
George Ravis, M.D.  These records were also unavailable.

The earliest medical records associated with the claims file 
are dated in 1996.  In July 1996, the veteran underwent an 
operation to amputate the secondary ray of the right foot.  
In the veteran's discharge summary, Dr. McCroskey noted that 
the veteran had a history of diabetic ulcers on his feet.  
See private treatment record, B. McCroskey, M.D., July 1996.  
In August 1996, in a letter from Dr. McCroskey to Donald L. 
Cohen, D.O., it was noted that the veteran had been referred 
to Dr. DeTray at the diabetic foot clinic to further care for 
his feet.

The claims file also contained records dated from March 1997 
to August 1998 detailing the veteran's podiatric treatment.  
All the appointments documented in the record made reference 
to the veteran's diabetic status.  See private treatment 
records, March 1997 to August 1998.  The following records, 
however, specifically stated that the veteran suffered from 
diabetic ulcers: March, May, June, July and December 1997 and 
March and August 1998.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest 1996 complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury in service, which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing foot complaints, symptoms, or findings 
for almost 40 years between the period of active duty and the 
medical reports dated in 1996 is itself evidence which tends 
to show that the veteran's foot disabilities did not have 
their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000).  Thus, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact-finding role.  
See Jordan v. Principi, 17 Vet. App. 261 (2003).

In March 2000, the veteran submitted a statement from Dr. 
Gardner.  Dr. Gardner stated that the veteran's military 
service "may possibly have contributed to his foot 
deformities which are now contributing to his pre-ulcerative 
and ulcerative conditions."  See Letter from David G. 
Gardner, D.P.M., March 6, 2000.  First, the Board observes 
that the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Dr. 
Gardner's statement that military service "may possibly have 
contributed" to the veteran's current condition, is 
speculative and inconclusive.  

Secondly, in Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  It is clear in the present case that Dr. Gardner 
was merely repeating history provided to him by the veteran.  
Lastly, Dr. Gardner provided no reasons and bases for his 
opinion, nor did he indicate that he had reviewed the 
veteran's claims file.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, 
the Board does not find Dr. Gardner's statement to be 
probative.

The only remaining evidence in support of the claim is the 
veteran's lay statements.  The Board notes that the "lack of 
contemporaneous medical records ... does not, in and of itself, 
render lay evidence not credible."  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
discuss in-service injury.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  In the present case however, the medical 
evidence indicates that the veteran's current foot 
disabilities are due to his diabetes, diagnosed in 1971.  
There is no credible medical evidence that supports the 
veteran's contention that his current foot disabilities are 
related to frostbite in service.

While the Board empathizes with the veteran's sincere belief 
that his foot disabilities are due to frostbite in service, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The balance 
of the evidence does not support the veteran's contentions.  
Though the veteran does suffer from a current disability, 
there is no evidence that the veteran injured his feet in 
service, nor is there a medical nexus to relate his current 
condition to such an injury.  As such, the veteran's claim 
must fail.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current foot 
disabilities are related to service.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for disability of the feet 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


